Exhibit 10.2 – Form of Escrow Agreement
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of January 20, 2010, by and
among China Marine Food Group Limited. a Nevada Corporation (the “Company”), the
purchasers signatory hereto (each a  “Purchaser” and together the “Purchasers”),
Global Hunter Securities, LLC and Brean Murray, Carret & Co. LLC (collectively
the “Placement Agents”) and Sichenzia Ross Friedman Ference LLP, with an address
at 61 Broadway, New York, New York 10006 (the “Escrow Agent”).
 
WITNESSETH:
 
WHEREAS, the Purchasers will be purchasing from the Company shares of Common
Stock of the Company (the “Securities”) pursuant to a Securities Purchase
Agreement dated as of the date hereof by and among the Company and the
Purchasers (the “Purchase Agreement”) for an aggregate purchase price for all of
the Securities equal to $30,000,022 (the “Funds”);
 
WHEREAS, the Company, the Placement Agents  and the Purchaser have requested
that the Escrow Agent hold the Funds in escrow for the purchase of the
Securities until the Escrow Agent receives the Release Notice in the form
annexed hereto as Exhibit A (the “Release Notice”);
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
TERMS OF THE ESCROW
 
1.1           The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the funds of up to $30,000,022
(the “Funds”) in principal amount as contemplated by this Agreement.
 
1.2           Upon the Escrow Agent’s receipt of the Funds from Purchaser into
its master escrow account for the benefit of the Company, it shall
telephonically advise the Company, or the Company’s designated attorney or
agent, of the amount of funds it has received into its master escrow account.
 
1.3           Wire transfers to the Escrow Agent shall be made as follows:
 
Citibank
New York, NY
A/C of Sichenzia Ross Friedman Ference LLP (IOLA Account)
A/C#:           92883436
ABA#:         021000089
SWIFT Code:   CITIUS33
REF: GHS & BMC / CHINA MARINE FOOD GROUP LIMITED



1

--------------------------------------------------------------------------------


 
 
1.4           Once the Escrow Agent receives the Release Notice executed by the
Company and the Purchaser, it shall wire the aggregate Funds in accordance with
the Closing Statement signed by the Company.
 
The Escrow Agent shall be entitled to compensation for its services in the
amount of $5,000.00, which compensation shall be paid by the Company on the date
hereof. The fee agreed upon for the services rendered hereunder is intended as
full compensation for the Escrow Agent’s services as contemplated by this
Agreement; provided, however, that in the event that the conditions for the
disbursement of funds under this Agreement are not fulfilled, or the Escrow
Agent renders any service not contemplated in this Agreement, or there is any
assignment of interest in the subject matter of this Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Escrow Agent is made a party to any litigation pertaining to this Agreement or
the subject matter hereof, then the Escrow Agent shall be compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event by the Company.  If any amount due to the
Escrow Agent hereunder is not paid within thirty (30) days of the date due, the
Escrow Agent in its sole discretion may charge interest on such amount up to the
highest rate permitted by applicable law.   The Escrow Agent shall have, and is
hereby granted, a prior lien upon the escrow funds with respect to its unpaid
fees, non-reimbursed expenses and unsatisfied indemnification rights, superior
to the interests of any other persons or entities and is hereby granted the
right to set off and deduct any unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights from the escrow funds.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1           No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained.  No extension
of time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
2.2             All notices or other communications required or permitted
hereunder shall be in writing.
 
2.3             This Escrow Agreement shall be binding upon and shall inure to
the benefit of the permitted successors and permitted assigns of the parties
hereto.
 
2.4             This Escrow Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof and supersedes all prior understandings with respect thereto.  This
Escrow Agreement may not be modified, changed, supplemented or terminated, nor
may any obligations hereunder be waived, except by written instrument signed by
the parties to be charged or by its agent duly authorized in writing or as
otherwise expressly permitted herein.
 
2

--------------------------------------------------------------------------------


 
 
2.5            Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the
feminine.  This Escrow Agreement shall not be construed as if it had been
prepared by one of the parties, but rather as if all parties had prepared the
same.  Unless otherwise indicated, all references to Articles are to this Escrow
Agreement.
 
2.6             The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of New York.  Any action to enforce, arising out of,
or relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
 
2.7             The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, Purchaser and the
Escrow Agent.
 
2.8             The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties.  The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
2.9             The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10           The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
2.11           The Escrow Agent shall be entitled to employ such legal counsel
and other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of such compensation shall be borne by the
Escrow Agent.
 
2.12           The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving written notice to the
Company and Purchaser.  In the event of any such resignation, Purchaser and the
Company shall appoint a successor Escrow Agent and the Escrow Agent shall
deliver to such successor Escrow Agent any escrow funds and other documents held
by the Escrow Agent.
 
3

--------------------------------------------------------------------------------


 
 
2.13           If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
2.14           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the escrow funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the escrow funds until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the escrow funds and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.
 
2.15           The Company and Purchaser agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby other than any such
claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, fraud or willful misconduct of the
Escrow Agent.
 
2.16           The Escrow Agent shall be permitted to act as counsel for the
Purchaser or the Company in any transaction and/or dispute including any dispute
between the Company and the Purchaser, whether or not the Escrow Agent is then
holding the documents or escrow funds held by the Escrow Agent hereunder.
 
************************

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 
CHINA MARINE FOOD GROUP LIMITED
   
By:
/s/ Pengfei Liu
 
Name: Pengfei Liu
 
Title: Chief Executive Officer
   
PLACEMENT AGENTS
   
GLOBAL HUNTER SECURITIES LLC
   
By:
/s/ Patrick Winton
 
Name: Patrick Winton
 
Title: Managing Director
   
BREAN MURRAY CARRET & CO., LLC
   
By:
/s/ Richard L. Serrano
 
Name:  Richard L. Serrano
 
Title:  Managing Director
   
ESCROW AGENT:
 
SICHENZIA ROSS FRIEDMAN FERENCE LLP
   
By:
/s/ Richard Friedman
 
Name:  Richard Friedman
 
Title:  Partner

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASER FOLLOW]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF PURCHASER TO CHINA MARINE FOOD GROUP LIMITED ESCROW
AGREEMENT]
 
Name of Investing Entity: _______________________________________________
Signature of Authorized Signatory of Investing entity:
__________________________
Name of Authorized Signatory: ___________________________________________
Title of Authorized Signatory: ____________________________________________
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to
Escrow Agreement
RELEASE NOTICE
 
The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of January 20, 2010,
among China Marine Food Group Limited (the “Company”), Global Hunter Securities
LLC and Brean Murray, Carret & Co., LLC (collectively the “Placement Agents”),
the purchaser signatory hereto (the “Purchaser”) and Sichenzia Ross Friedman
Ference LLP, as Escrow Agent (the “Escrow Agent”); capitalized terms used herein
and not defined shall have the meaning ascribed to such terms in the Escrow
Agreement), hereby notify the Escrow Agent that each of the conditions precedent
to the release of the Funds.  The Company, the Placement Agent and the
undersigned Purchaser authorize the release by the Escrow Agent of the Funds as
set forth in the Closing Statement. This Release Notice shall not be effective
until executed by the Company and Purchaser.
 
This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this __ day of January, 2010.
 

CHINA MARINE FOOD GROUP LIMITED
   
By:
 
Name:
 
Title:
   
GLOBAL HUNTER SECURITIES
   
By:
 
Name:
 
Title:
   
BREAN MURRAY CARRET & CO., LLC
   
By:
 
Name:  
 
Title:  



[SIGNATURE PAGE OF PURCHASER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF PURCHASER TO THE CHINA MARINE FOOD GROUP LIMITED RELEASE
NOTICE]
 
Name of Investing Entity: _______________________________________________
Signature of Authorized Signatory of Investing entity:
__________________________
Name of Authorized Signatory: ___________________________________________
Title of Authorized Signatory: ________________________________________
 
 
 

--------------------------------------------------------------------------------

 
